— An appeal having been taken to this Court by the above-named appellant from a order of the Supreme Court, New York County (Charles Solomon, J.), entered on or about November 5, 2010, resentencing defendant, pursuant to the Drug Law Reform Act of 2004 (L 2004, ch 738, § 23), said appeal having been argued by counsel for the respective parties, due deliberation having been had *762thereon, and finding the sentence not excessive, it is unanimously ordered that the order appealed from be and the same is hereby affirmed. Concur — Sweeny, J.P., DeGrasse, ManzanetDaniels and Clark, JJ.